                   Case 1:19-cr-00027-FPG-HKS Document 1 Filed 11/02/18 Page 1 of 8

AO 9,1 (Rev. 02/09) Criminal Complaint




              United States District
                                                               for the
                                                                                                      NOV 0 2
                                                     Western District of New York



                           United States of America

                                                                                    Case No. 18-MJ-



                            JAMES TIMPANARO

                                         Defendant



                                                       CRIMINAL COMPLAINT


         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.


         On or about October 27, 2018, in the Western District of New York, and elsewhere, the defendant JAMES
TIMPANARO, did knowingly engage in conduct with the intent to convey false or misleading information
under circumstances where such information may reasonably be believed, and where such information
indicated that an activity has taken, is taking, or will take place that would constitute a violation of Title 18
United States Code, Section 844(f)(1), that is attempt to damage or destroy, by means of a fire or an
explosive, any budding or real property owned, possessed or leased to the United States.

All in violation of Title 18, United States Code, Section 1038(a)(1)(A)

         This Criminal Complaint is based on these facts:


         H Continued on the attached sheet.




                                                                                       Complainant's signature


                                                                         KRYSTIE BROWN
                                                                      SPECIAL AGENT
                                                                      EEDERAL BUREAU OE INVESTIGATION
                                                                                       Printed name and title


Sworn to before me and signed in my presence.


Date: November .:X . 2018
                                                                                               ge s signature




                                                                         HONORABLE H. KENNETH SCHROEDER, JR.
City and State: Buffalo. New York                                        UNITED STATES MAGISTRATE JUDGE
                                                                                         Printed name and title
       Case 1:19-cr-00027-FPG-HKS Document 1 Filed 11/02/18 Page 2 of 8




                      AFFroAVIT IN SUPPORT OF COMPLAINT




STATE OF NEW YORK )
COUNTY OF ERIE    )                 SS;
CITY OF BUFFALO   )




       KRYSTIE BROWN, Special Agent of the Federal Bureau of Investigation, United

States Department of Justice, having been duly sworn, states as follows:



       1.     I am a Special Agent of the Federal Bureau of Investigation and entered on

duty in March 2017. I am currently assigned to the Buffalo Field Office, Joint Terrorism

Task Force(JTTF)and work on cases associated with domestic and international terrorism.

I have participated in various FBI mandated and volunteer training for the investigation and

enforcement of federal laws on domestic and international terrorism. With the FBI, my

responsibilities include investigating potential criminal violations offederal law.This includes

investigating suspected violations ofTitle 18, United States Code,Section 844(f)(1)ofChapter

40 (attempt to damage or destroy, by means of a fire or an explosive, any building or real

property owned, possessed or leased to the United States). As a federal agent,I am authorized

to investigate violations oflaws of the United States and am a law enforcement officer with

the authority to execute search and seizure warrants issued under the authority ofthe United

States. I have participated in numerous investigations ofcriminal activity.



       2.     This affidavit is being submitted in support of an application for an arrest and

criminal complaint for JAMES TIMPANARO (hereinafter "TIMPANARO"),who there is
       Case 1:19-cr-00027-FPG-HKS Document 1 Filed 11/02/18 Page 3 of 8




probable cause to believe knowingly violated Title 18 United States Code Section 1038, by

engaging in conduct with the intent to convey false or misleading information under

circumstances where such information may reasonably be believed, and where such

information indicated that an activity has taken, is taking, or will take place that would

constitute a violation ofTitle 18 United States Code, Section 844(f)(1) of Chapter 40(attempt

to damage or destroy, by means ofa fire or an explosive, any building or real property owned,

possessed or leased to the United States).

                                        Backgrormd


       3.     On or about, October 26, 2018, two apparent explosive devices was recovered

at, or near the fifont door ofa Buffalo Pohce Department station house,located at 1847 South

Park Avenue, Buffalo, NY. These devices had all the features of a homemade bomb, with

protruding wires wrapped around a pipe-like instmment. These devices was safely secured

by the Erie County Sheriffs Department's, A.T.F, and the Federal Bureau of Investigation*

bomb squad.     However, the devices were later determined to be "clear of hazard."(a non-

hazardous devices).    The Buffalo Police Department surveillance camera captured an

individual believed to be TIMPANARO, tossing an object, resembling the devices found,

toward the front door on October 26, 2018 at approximately 3:27 am. The video shows the

suspect walking south on South Park Avenue, in the direction of Richfield Ave. The

individual in the video was wearing a camouflage jacket.



       4.     Thereafter, on or about, October 27, 2018, another apparent explosive device

was recovered at the United States Postal Service, located at 2061 South Park Ave, Buffalo,

NY,a building owned, leased, or possessed by the United States. Local surveillance video
       Case 1:19-cr-00027-FPG-HKS Document 1 Filed 11/02/18 Page 4 of 8




identified the device placed near the front door steps by an individual believed to be

TIMPANARO,at approximately 4:48 am. This device had all the features ofa homemade

bomb, with protruding wires wrapped around a pipe-like instrument, with screws and nails.

The device was safely secured by the Erie County Sheriff's Department's, A.T.F, and the

Federal Bureau of Investigation' bomb squad.      However, the device was later determined

to be "clear of hazard." (non-hazardous device). This device was similar to the device

recovered at the Buffalo Police stationhouse, however, this device was also wrapped in white

paper. Inside this white paper/wrapping were the words,"RESIST COMMUNISM,THE

POLICE STATE AND THE DEMOCRATIC PARTY," written in black ink.




       5.     The video shows the movements of an individual believed to be

TIMPANARO, prior to the placement of the device and after. For instance, the video

surveillance shows the individual believed to be TIMPANARO approach to the Postal

Service building, walking south on South Park Avenue,from Richfield Ave,continuing south

passed the Library to the post office, and stopping at the steps. The suspect then departs the

Postal Service Building property walking north on South Park Avenue towards Richfield Ave.



       6.     On or about, October 28, 2018, an additional explosive device was recovered

at the Buffalo Police Department, located at 1847 South Park Avenue, Buffalo, NY. This

device had all the features of a homemade bomb, with protruding wires wrapped around a

pipe-like instrument. The device was safely secured by the bomb squad.         However, the

device was later determined to be "clear of hazard." (non-hazardous device). This device
       Case 1:19-cr-00027-FPG-HKS Document 1 Filed 11/02/18 Page 5 of 8




was recovered in the back of the police station, and as a result, no video-surveillance is

available at this time. This device closely resembled the previous two devices found.



       7.     On November 01, 2018, a Buffalo Police Department Detective showed the

surveillance videos from both the October 26,2018 incident and the October 27,2018 incident

to a volunteer(hereinafter Wimess 1)at the South Buffalo Food Pantry. Witness 1 recognized

the individual's walk and maimerisms and identified the individual as one of Witness I's

neighbors at Witness I's previous address on RICHFIELD AVE.Wimess 1 was familiar with

TIMPANARO'S residence, and described the house on RICHFIELD AVE as follows: small

house, set back, located on the left side of RICHFIELD AVE coming from South Park Ave,

an even number.




       8.     After describing TIMPANARO's house to the detective, the detective

identified the residence as 46 RICHFIELD AVE. The detective then showed Wimess 1 a


photo of TIMPANARO from me Buffalo Police Department database. Wimess 1 identified

the man in me photo as TIMPANARO, Wimess I's previous neighbor who Wimess 1

identified as being in the surveillance video. It should be noted mat Wimess 1 was very

familiar wim TIMPANARO and identified him on me video through his physical build,

walk, and mannerisms.




       9.     On November 01, 2018, anomer neighbor (hereinafter Wimess 2) who lives in

me vicinity of46 RICHFIELD AVE, and who was very familiar with TIMPANARO, was

shown me surveillance videos from bom me October 26, 2018 incident and me October 27,
        Case 1:19-cr-00027-FPG-HKS Document 1 Filed 11/02/18 Page 6 of 8




2018 incident. Witness 2 identified the individual in the videos as JAMES TIMPANAE.O.


Witness 2 has lived on RICHFIELD AVE for years, knows TIMPANARO personally, and

if very familiar with TIMPANARO's physical build, walk, and mannerisms. Further,

Wimess 2 stated that TIMPANARO often wears a camouflage jacket, matching the

camouflage jacket seen in the Buffalo Police Department surveillance video from October 26,

2018.


        10.   Furthermore, Wimess 2 has a working surveillance camera mounted on

his/her front porch. The surveillance camera records the front porch and the sidewalk in front

of Wimess 2's residence on RICHFIELD AVE. On October 26, 2018, an individual believed

to be TIMPANARO was recorded walking past Wimess 2's residence toward 46

RICHFIELD AVE, at approximately 3:32 am. This is five minutes after the individual

believed to be TIMPANARO was capmred on video placing an object resembling me device

later found at me front door of the Buffalo Police Department. 46 RICHFIELD AVE is

within a five minute walking distance from me Buffalo Police Department located at 1857

Soum Park Avenue.




        11.   At approximately 4:51 am on October 27, 2018, the 7-11 security camera

located at 1971 Soum Park Ave capmred video ofan individual beheved to be TIMPANARO

waUdng north on Soum Park Ave away from the U.S. Postal Service toward RICHFIELD

AVE.The individual in the video was wearing light colored pants,light colored shoes, a waist

lengm jacket and a cowboy hat.
       Case 1:19-cr-00027-FPG-HKS Document 1 Filed 11/02/18 Page 7 of 8




       12.    On October 27,2018, video recorded by the security camera located on Witness

2's front porch captured an individual believed to be TIMPANARO walking past Witness 2's

residence toward 46 RICHFIELD AVE,at approximately 4:53 am. This is five minutes after

the individual believed to be TIMPANARO was captured on video placing an object at the

United States Postal Service,located at 2061 South Park Ave.46 RICHFIELD AVE is within

a five minute walking distance from the United States Postal Service. The individual in the

video was wearing light colored pants,light colored shoes, a waist length jacket and a cowboy

hat.



       13.    Both Wimess 1 and Witness 2 said that TIMPANARO has a history and

reputation for vandalizing properties and being very politically outspoken and motivated.

Wimess 2 said that TIMPANARO once posted a sign in his yard that said,"I was gang raped

by Cuomo." TIMPANARO also has a criminal history involving the U.S. Postal System.

Specifically, on January 4, 2017, the defendant mailed, though the United States Postal

Service, a threatening material to another person. According to the person, the mailed

material he received made him fearful and alarmed for his safety. According to Buffalo Pohce

records, the defendant was arrested on March 19, 2017 for Aggravated Harassment 2°'', in

violation of New York State Penal Law Code, Section 240.30-1, a class A misdemeanor.

According to a criminal history check, on February 13, 2018,the defendant pleaded guilty as

charged, and was sentence to a term ofimprisonment of6 months.



       14.    Further, TIMPANARO's connection to 46 RICHFIELD AVE., as indicated

by Wimess 1 and Wimess 2 has been corroborated by independent investigation. For

instance, on November 2, 2018, a postal check was made through me United States Postal


                                             6
       Case 1:19-cr-00027-FPG-HKS Document 1 Filed 11/02/18 Page 8 of 8




Service. The U. S. Postal Service indicated that JAMES TIMPANARO receives marl at 46


RICHFIELD AVE, BUFFALO, NY 14220.                   Further, on November 2, 2018, while

conducting surveillance, law enforcement officers observed TIMPANARO enter into 46

RICHFIELD AVE..




       15.    For the reasons set out in this affidavit, there is probable cause to believe that

JAMES TIMPANARO committed a violation of Title 18 United States Code, Section 1038

(False Information and Hoaxes),relating to a violation ofTitle 18 United States Code, Section

844(f)(1) of Chapter 40(attempt to damage or destroy, by means of a fire or an explosive, any

budding or real property owned, possessed or leased to the United States).




                                           KRYSTTE BROWN
                                           Special Agent
                                           Federal Bureau of Investigation


Sworn to before me this


          of November, 2018.




  )NORAB54 H.'KENNETH SCHROEDER,JR.
UNITED STATES MAGISTRATE JUDGE
